984 So. 2d 1288 (2008)
Hilbert Lee WALKER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1628.
District Court of Appeal of Florida, First District.
July 9, 2008.
Hilbert Lee Walker, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the lower tribunal's "Order Denying Motion for Postconviction Relief," rendered on or about July 20, 2007, in Bradford County Circuit Court case number 04-1980-CF-000287-A, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
BROWNING, C.J., ALLEN and BENTON, JJ., concur.